DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 11-16 of U.S. Patent No. 10664794. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose all the subject matter of the pending claims.
Specifically the patented claims correspond to the pending claims as addressed below.
Instant claim 1
Patented claim 1 10664794

    PNG
    media_image1.png
    188
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    104
    318
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    161
    308
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    117
    560
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    94
    273
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    55
    556
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    53
    287
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    82
    568
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    31
    270
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    79
    585
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    70
    273
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    108
    560
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    31
    276
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    61
    294
    media_image14.png
    Greyscale



Claims 2-7 are rejected along the same reasons as above as these claims correspond to patented claim 3-8

Claims 8-14 are rejected for similar reasons as above as all their subject matter is similarly contained in patented claims 9, 11-16.

Claims 15-20 are rejected for similar reasons as above as all their subject matter is similarly contained in patented claims 9, 11-13, 15, 16. A memory storing a program is considered within the scope of non-transitory CRSM. Additionally claim 15 also corresponds to patented claim 17.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0116562 A1 to Schroeder in view of U.S. Patent Application Publication No. 2014/0293322 A1 to Anurag and U.S. Patent Application Publication No. 2015/0227890 A1 to Bednarek.
Regarding claim 1, Schroeder discloses a method (fig. 4) performed at a computer server having one or more processors and memory storing a plurality of programs to be 
	receiving a distribution request sent by an object item requesting user from a requesting mobile terminal ([29] delivery order information may be transmitted to and/or maintained by a social networking system, paragraph 77 user device can be mobile device), the distribution request being generated after the object item requesting user purchases an object item by using the requesting user’s account at the social networking application social networking application (paragraph 29, paragraph 91); 
	determining, according to the distribution request, the object item purchased by the object item requesting user and a location of the requesting user (paragraph 33 delivery address, production information);
	obtaining personal information of a subset of the plurality of distribution users of the merchant, the personal information comprising at least locations of the subset of the distribution users (paragraph 42 courier home location)
	selecting, according to the locations of the subset of the plurality of distribution users, a distribution user whose distance from the location of the requesting user is less than a preset distance threshold (paragraph 42 live within a radius); and 
	sending a distribution instruction to the distribution user that meets the preset condition, the distribution instruction being used for instructing a courier of the distribution user that meets the preset condition to distribute the object item to the object item requesting user (410).


1) the enterprise user has (i) an official account that is subscribed to by the plurality of requesting users of the social networking application and (ii) an enterprise account that is subscribed to by the plurality of distribution users of the social networking application for distributing items sold by the enterprise user to the requesting users through the official account.
2) the items being sold by the enterprise user through the official account
3) the distribution user being tied to the enterprise account

However Anurag discloses multiple accounts for different purposes (paragraph 11). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Schroeder by using one “official” account for communication related to requesting users and one “enterprise” account for communication with couriers. The motivation for the combination is segregation of different activities (paragraph 11).

Schroeder as modified still fails to disclose there being a subscription relationship between the users and the official/enterprise accounts.
However Bednarek discloses communication between users by subscribing to other users (paragraph 236). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Schroeder as modified by using subscription to manage communication. The motivation for the combination is to optimize use of couriers (paragraph 8).

claim 2, Schroeder discloses:
determining a courier according to condition information sent by the object item requesting user, the condition information being used for limiting classification to which the courier belongs (fig. 4 406).

Regarding claim 3, Schroeder discloses:
after sending a distribution instruction to the distribution user that meets the preset condition: receiving evaluation information sent by the object item requesting user, the evaluation information being generated according to a current distribution behavior of the courier; and updating personal information of the courier according to the evaluation information (paragraph 43).

Claims 8-10 and 15-17  are rejected for the same reasons as above.
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder in view of Anurag and Bednarek as applied to claim 1 above, and further in view of U.S. Patent Application publication No. 2014/0101161 A1 to Khalil.
Regarding claim 5, Schroeder as modified fails to disclose said mapping relationship. However Khalil discloses mapping accounts to an alias (paragraph 12). It would have been obvious to one of ordinary skill in the art that merchant official/enterprise accounts could be mapped to an alias through a mapping relationship. The motivation for the combination is control over how information is used (paragraph 6).

Claim 12 is rejected for the same reasons as above.


Allowable Subject Matter
Claim 4, 6, 7, 11, 13, 14, 18, 19, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 4, the prior art of record fails to disclose in combination with claim 1, wherein the operation of receiving a distribution request sent by a requesting user subscribed to the official account from a requesting mobile terminal to the official account comprises: receiving information of the item purchased by the requesting user, the location of the requesting mobile phone used by the requesting user, and a second identifier of the requesting user that are sent by the requesting user, wherein the information of the item is obtained by the requesting user from the official account; generating an order according to the information; sending the order and the second identifier to the official account of the social networking application, so that the official account of the social networking application instructs the requesting user to complete payment; and receiving notification information sent by the requesting user after completion of the payment.
Regarding claims 6 , the prior art of record fails to disclose in combination with claims 1: wherein the official account of the enterprise user is a subscription-based user account at the social networking application and a subscription relationship is established after an individual user subscribes to the official account of the enterprise user and the individual user is labeled as an object item requesting user after verifying 
Regarding claim 7, the prior art of record fails to disclose in combination with claim 1: wherein the enterprise account of the enterprise user is an invitation-based user account at the social networking application and an affiliation relationship is established after an individual user accepts an invitation to register with the enterprise account of the enterprise user and the individual user is labeled as a distribution user after verifying that the individual user has registered a bank account with the social networking application.
Similar reasons as above apply to mirroring claims 11, 13, 14, 18, 19, 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zamer (US 20160300185 A1) and Zamer (US 20160300184 A1) discloses a server-based system for tracking couriers to enable efficient delivery from seller to buyer. Schroeder (US 20170116570 A1) has a similar disclosure to the Schroeder reference that was used in the action. Winters (US 20150186869 A1) discloses a system for matching jobs to couriers. Olechko (US 20160019501 A1) discloses complicated schemes for optimizing courier selection/routing. Sweeney (US 20150161564 A1) discloses a system for optimizing driver selection based on estimated time to pick up. Gorlin (US 20160104113 A1) discloses a system for identifying regular people as potential couriers based on driving patterns. Lynch (US 20130198096 A1) discloses leveraging a social network to find people to ship items. Brown (US 20120173308 A1) discloses consolidating shipping based on social network information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.